Citation Nr: 0523612	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  99-25 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
psoriasis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
January 1969, and from July 1971 to January 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied a 
rating in excess of 10 percent for psoriasis.  The Board 
remanded the case to the RO in December 2003 for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.


REMAND

The Board remanded the case in December 2003 for VA 
examination requesting clinical findings sufficient to rate 
the case under the current criteria for evaluating disorders 
of the skin.  Specifically, the Board requested the examiner 
to describe the percentages of both the entire body and 
exposed areas affected by the psoriasis.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7816 (2004) (a higher 30 percent 
rating warranted where 20 to 40 percent of the entire body, 
OR 20 to 40 percent of exposed areas affected).  The 
examination report obtained, dated February 2005, does not 
provide a clinical description in terms of percentages of 
affected areas for both the entire body and exposed areas 
alone.  The Board, therefore, must return the examination 
report as inadequate for rating purposes and failing to 
comply with its previous remand order.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Inasmuch as the recent VA 
examination report described psoriasis lesions on the face, 
scalp and neck, the Board is also of the opinion that 
unretouched photographs of the exposed areas should be 
obtained on examination.

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should obtain the veteran's complete 
VA clinic records since April 2005.

2.  Following completion of the foregoing 
development, the RO should schedule the veteran 
for a skin examination, with benefit of review of 
the claims folder, in order to determine the 
current nature and severity of his service 
connected psoriasis.  The claims folder and a copy 
of this remand should be provided to the examiner 
prior to examination.  The examiner should be 
requested to provide the following clinical 
findings: 

a) the percentage of the entire body 
affected by service connected psoriasis;
	b) the percentage of the entire exposed 
areas of the body affected by service 
connected psoriasis; and
	c) whether the service connected psoriasis 
has required control with systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not 
constantly, during the past 12-month period

In addition, if the service connected psoriasis 
has resulted in permanent lesions and/or 
scarring, the examiner should provide separate 
measurements, in square inches, of the area 
encompassed by the scarring in (1) the head face 
and neck region and (2) all other scarring that 
is deep or causes limited motion, if any.  In 
addition, the examiner should separately address 
whether the veteran manifests any of the 
following characteristics of disfigurement of the 
head, face or neck:

(i) scar 5 or more inches (13 or more 
cm.) in length; 
(ii) scar at least one- quarter inch 
(0.6 cm.) at widest part;
(iii) surface contour of scar elevated 
or depressed on palpation; 
(iv) scar adherent to underlying 
tissue; 
(v) skin hypo-or hyper-pigmented in an 
area exceeding six square inches (39 
sq. cm.);
(vi) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 
sq. cm.); 
(vii) underlying soft tissue missing 
in an area exceeding six square inches 
(39 sq. cm.); and/or 
(viii) skin indurated and inflexible 
in an area exceeding six square inches 
(39 sq. cm.). 

The examiner should also be requested to: 
(a) identify whether there is gross 
distortion or asymmetry of the nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks or lips;
(b) provide findings pertaining to the 
presence or absence of soft tissue damage, 
frequent loss of covering of skin over the 
scar(s), and/or pain on examination; 
(c) indicate whether any scar(s) result in 
limitation of motion of the part affected; and
(d) provide unretouched color photographs of 
the service connected skin disorder, to include 
the scars.

3.  Following completion of the foregoing, the RO 
should readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be provided 
a supplemental statement of the case (SSOC), and 
allowed an appropriate period of time for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


